In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated September 9, 2003, as granted the separate motions of the defendants Treeline Garden City Plaza, LLC, and Wonder Works Construction Corp., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs, the motions are denied, and the complaint is reinstated insofar as asserted against the defendants Treeline Garden City Plaza, LLC, and Wonder Works Construction Corp.
The plaintiff allegedly sustained injuries when she tripped and fell on the edge of a raised masonite board located on the lobby floor of a building owned by the defendant Treeline Plaza, LLC (hereinafter Treeline). The masonite board was taped to the floor by the defendant Wonder Works Construction Corp. (hereinafter Wonder) to protect the floor during bathroom renovation work. The tape had allegedly become “raised and frayed.” Treeline and Wonder separately moved for summary judgment, and the Supreme Court granted the motions.
The plaintiff raised a triable issue of fact as to whether Treeline and Wonder had notice of the allegedly dangerous condition (see Ross v Lyndhurst, 290 AD2d 432, 434 [2002]). Therefore, the Supreme Court erred in granting the motions for *454summary judgment. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.